Citation Nr: 0934384	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) prior to April 13, 
2000.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder from April 13, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

As noted in the Board's prior remands of this matter, a 
written statement dated in May 2000 and received in June 2000 
requesting a higher rating for PTSD was received within one 
year of the July 1999 rating decision that granted service 
connection for PTSD, and the Board has construed it as a 
notice of disagreement as to the initial rating assigned.  
The Veteran was subsequently granted a 30 percent rating for 
his service-connected PTSD, effective April 13, 2000, in an 
October 2000 rating decision.  Consequently, the Veteran has 
been assigned staged ratings for his PTSD.  Thus, the claim 
for a higher initial rating has been separated into two 
issues as set forth on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings).

The Veteran's claim for a higher initial rating for PTSD was 
previously before the Board in March 2005.  At that time, the 
Board determined that the December 2002 substantive appeal 
also raised a claim of entitlement to service connection for 
alcohol dependence secondary to his service-connected PTSD.  
The secondary service-connection claim for alcohol dependence 
was deemed to be inextricably intertwined with the PTSD 
initial rating claim.  That issue had not yet been 
adjudicated by the RO.  As such, it was found that the PTSD 
initial rating issue could not be considered until the 
secondary service connection claim for alcohol dependence had 
been adjudicated.

This case was again before the Board in November 2005, 
whereupon the Board remanded the claims to the RO for further 
development and consideration.  This additional development 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.  In a March 2007 supplemental statement of 
the case (SSOC), the AMC continued to deny these claims and 
returned the case to the Board.  As will be discussed further 
below, the matter was again addressed in a Board remand dated 
in October 2007, but substantial compliance with the 
directions contained in that remand has not been achieved.

In a July 2009 Appellant's Post-Remand Brief, the Veteran's 
representative appears to raise an issue of entitlement to an 
earlier effective date for the award of service connection 
for PTSD.  As noted above, a July 1999 rating decision 
granted service connection for PTSD, and assigned an initial 
10 percent rating, effective from March 3, 1999.  The Veteran 
was subsequently granted an increased staged rating of 30 
percent for his service-connected PTSD, effective from April 
13, 2000, in an October 2000 rating decision.  The Veteran 
timely appealed the initial rating assigned for his PTSD, but 
no statement of record may be reasonably construed as notice 
of disagreement with the assigned effective date for the 
award of compensation benefits for PTSD.  A "finally 
adjudicated claim," pursuant to 38 C.F.R. § 3.160(d), is one 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial of appellate review, whichever is 
earlier.  As no appeal was taken from the assigned effective 
date for the award of compensation benefits for PTSD in the 
July 1999 rating action, that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  As such, only a request for revision 
premised on clear and unmistakable error (CUE) could result 
in the assignment of an earlier effective date for this 
award.  A final decision is subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's award.  The Veteran's representative 
has not argued that his request for an earlier effective date 
should be construed as a motion to review based on CUE; thus, 
the only remaining possibility is that his claim be processed 
"as some form of freestanding claim for an earlier effective 
date" even though the July 1999 rating decision was not 
appealed to the Board and became final.  However, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held that such a possibility vitiates the 
rule of finality.  Rudd v. Nicholson, 20 Vet App 296 (2006).  
Thus, a claim as to entitlement to an effective date earlier 
than March 3, 1999 for the award of service connection and 
compensation benefits for PTSD has been improperly raised as 
a freestanding claim and may not be adjudicated in an attempt 
to overcome finality.  To the extent the July 2009 
Appellant's Post-Remand Brief may be construed as the 
Veteran's representative's attempt to raise an issue of 
entitlement to an earlier effective date for the award of an 
evaluation in excess of 10 percent for PTSD prior to April 
13, 2000, such matter is the substance of the issue 
recognized on appeal for adjudication of "[e]ntitlement to 
an initial rating in excess of 10 percent for posttraumatic 
stress disorder (PTSD) prior to April 13, 2000."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2007 Board remand, the AOJ was requested to 
apprise the Veteran of his appellate rights with respect to a 
June 2005 decision that denied entitlement to service 
connection for alcohol dependence as secondary to the 
Veteran's service-connected PTSD.  That decision was 
disseminated by issuance of a supplemental statement of the 
case dated in June 2005, in a manner not consistent with 38 
C.F.R. § 19.31(a), which provides in part that "[i]n no case 
will a Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."

By issuance of a January 2008 letter, the AOJ attempted to 
comply with the Board's October 2007 remand instructions.  
However, the portion of the letter that ostensibly informed 
the Veteran of his appellate rights as to his secondary 
service connection claim provided only as follows:

Please find this letter to advise you of your rights 
with respect to the June 2005 decision that denied 
entitlement to service connection for alcohol 
dependence as secondary to your post traumatic 
stress disorder.  We are giving you a period of 60 
days to formerly [sic] submit a notice of 
disagreement.

This is not valid notice of the Veteran's appellate rights; 
and notice of a decision is not properly accomplished until 
notification of applicable appellate rights has been issued.  
See 38 C.F.R. § 19.25 (Notification by agency of original 
jurisdiction of right to appeal).  Moreover, from the date of 
valid notice of a decision, a claimant has one year, not 60 
days, to submit a notice of disagreement.  See 38 U.S.C.A. 
§ 7105(b)(1).  Further, the June 2005 supplemental statement 
of the case did not constitute valid notice of the decision 
because, as noted above, 38 C.F.R. § 19.31 provides that 
"[i]n no case will a Supplemental Statement of the Case be 
used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case..." (emphasis added).

Again, the Veteran's claim for higher initial ratings for 
PTSD is found to be inextricably intertwined with his claim 
for service connection for alcohol dependence as secondary to 
service-connected PTSD.  For this reason, adjudication of the 
claim for higher initial ratings for PTSD will be deferred 
until the actions required to provide due process with 
respect to the secondary service connection issue, as set 
forth below, are completed.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other, and pending issues "inextricably intertwined" with 
an issue certified for appeal are to be adjudicated prior to 
appellate review).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996); see also Clemens v. Shinseki, 
23 Vet. App. 1 (2009).

As a result, in order to afford the Veteran proper due 
process in this matter, the case is returned for completion 
of proper notice of the AOJ decision to deny the Veteran 
entitlement to service connection for alcohol dependence as 
secondary to service-connected PTSD, to include issuance of 
the Veteran's appellate rights with respect to the secondary 
service connection claim.  Because prior efforts to 
accomplish such notice have been unsuccessful, the Board will 
on this occasion provide more specific guidance as to what 
constitutes acceptable notice of the decision and the 
Veteran's appellate rights.

In the July 2009 Appellant's Post-Remand Brief, the Veteran's 
representative asserted that the Veteran's PTSD "was much 
more severe than the 10 percent evaluation granted and his 
condition has continued to worsen."  The Board notes that 
the Veteran was last clinically evaluated for his service-
connected PTSD in 2001.  The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating action that effectuates 
the denial, in a June 2005 supplemental 
statement of the case, of the Veteran's 
claim for service connection for alcohol 
dependence as secondary to service-
connected PTSD.  Provide the Veteran a 
copy of this rating action, with a letter 
notifying him of the rating action and his 
appellate rights.  Afford the Veteran a 
period of one year after issuance of 
notice of the rating decision and his 
appellate rights to file a notice of 
disagreement with the rating action.  If a 
notice of disagreement is received within 
one year of valid notice of the rating 
action, issue a statement of the case to 
the Veteran, with notification of the 
actions that must be taken to perfect an 
appeal as to the issue of entitlement to 
service connection for alcohol dependence 
as secondary to service-connected PTSD.  

2.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his PTSD from March 
1999 forward.  After any required 
authorizations for release of medical 
information are requested and obtained 
from the Veteran, an attempt should be 
made to obtain any records so identified 
that have not been previously obtained.

3.  Schedule the Veteran for a VA 
examination by an appropriate specialist 
to determine the severity of the service-
connected PTSD.  The RO should send the 
claims file to the examiner for review, 
and the clinician should indicate that the 
claims file was reviewed.

For the Veteran's PTSD, the examiner 
should describe the nature and extent of 
the Veteran's present disability.  A 
diagnosis for each relevant condition 
found and a description of all current 
psychiatric symptomatology should be 
provided.  Psychiatric manifestations of 
nonservice-connected disability should be 
distinguished from manifestations of the 
service-connected PTSD.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) score for PTSD, and a 
full rationale for the score provided.

The examiner is requested to provide a 
complete rationale for his findings, based 
on his or her clinical experience and 
medical expertise.

4.  If a timely substantive appeal as to 
the secondary service connection claim is 
received, then all issues should be 
returned to the Board for further 
appellate consideration.  If the Veteran 
does not perfect an appeal as to the 
secondary service connection claim, then 
only the issues of entitlement to higher 
initial ratings for PTSD should be 
returned to the Board for appellate 
review. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




